Berry, J.
The reformed deed conveys to the grantee “all that piece or parcel of land * * * described as follows, to wit, being the north-east quarter of section thirty-two, * * * except forty acres in the south-east corner of the north-east quarter of said section thirty-two.” The learned judge who tried the case below was entirely right in holding that the “legal effect of the excepting clause,” as conveyances “are drawn, understood, and construed in this country, is to exclude from the grant the premises described in the excepting clause as fully as if left outside of designated boundaries.” This is the plain and natural signification of the words used to describe the premises conveyed. They are, in effect, “all that piece or parcel *419* * * déscribed as follows, ” vizas being tbe north-east quarter, with forty acres taken out at its south-east corner; or, what is equivalent, the piece or parcel of the nort’h-east quarter which remains after taking out said forty acres. The result is that the deed did not convey the forty, but whatever title the'grantors had therein remained in them as if the deed had not been made. If there ever were any technical common-law rules inconsistent' with these views, they Have not only never been adopted or recognized here, but they have been systematically disregarded and rejected. .
Judgment affirmed.